            CASE 0:20-cr-00181-PJS-BRT Doc. 79 Filed 10/09/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA



United States of America,
                                                        Crim. No. 20-181 (PJS/BRT)
                      Plaintiff,

v.
                                                                  ORDER
Dylan Shakespeare Robinson – 1;
Davon De-Andre Turner – 2;
Bryce Michael Williams – 3,
Branden Michael Wolfe –4,

                      Defendants.



       This matter is before the Court on the Government’s Motion for Continuance of

Deadline to File Responses to Motions and Motions Hearing. (Doc. No. 78.) Counsel for

the Defendants have no objection to continuing the motions related deadlines.

       For good cause shown, is IT IS HEREBY ORDERED that:

       1.       The Government’s Motion for Continuance of Deadline to File Responses

to Motions and Motions Hearing. (Doc. No. 78) is GRANTED.

       2.       All responses to motions must be filed by October 23, 2020. D. Minn. LR

12.1(c)(2).

       3.       Any Notice of Intent to Call Witnesses must be filed by October 23, 2020.

D. Minn. LR. 12.1(c)(3)(A).

       4.       Any Responsive Notice of Intent to Call Witnesses must be filed by

October 26, 2020. D. Minn. LR 12.1(c)(3)(B).
           CASE 0:20-cr-00181-PJS-BRT Doc. 79 Filed 10/09/20 Page 2 of 2




      5.       A motions hearing will be held pursuant to Federal Rules of Criminal

Procedure 12(c) where:

               a.     The government makes timely disclosures and Defendant identifies
                      in the motions particularized matters for which an evidentiary
                      hearing is necessary; or

               b.     Oral argument is requested by either party in its motion, objection or
                      response pleadings.

      6.       In the event motions a hearing is required, the hearing will be set for

October 29, 2020, beginning at 9:00 a.m. before Magistrate Judge Becky R. Thorson, the

exact Courtroom will be determined and counsel will be notified prior to the hearing.

      7.       The trial and other related dates are to be determined.



Dated: October 9, 2020                     s/ Becky R. Thorson
                                           BECKY R. THORSON
                                           United States Magistrate Judge




                                              2
